■ Martin, J.,
delivered the opinion of the court:
This is an action, against the endorser of a promissory- note, and the only defence is, want of legal notice.
The notary has certified that he gave the notice on the day of protest, “to a clerk at the defendant’s office, he not being in.” A demand at the defendant’s office, was held good in the case of Miller vs. Hennen, 3 Martin, N. S., 587, although the note was made payable at his house. The case of a notice is still more favorable ; and when left at the office where the defendant transacts his business, is sufficient to charge him as endorser.
It is, therefore, ordered, adjudged and decreed, that the judgment of the court below be affirmed, with costs in both courts.